                                            Case 5:20-cv-00918-EJD Document 47 Filed 07/22/20 Page 1 of 9




                                   1
                                   2
                                   3
                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6                                             SAN JOSE DIVISION

                                   7
                                           BRANDON MOLANDER,
                                   8                                                           Case No. 5:20-cv-00918-EJD
                                                         Plaintiff,
                                   9                                                           ORDER GRANTING DEFENDANT’S
                                                  v.                                           MOTION TO STAY
                                  10
                                           GOOGLE LLC,                                         Re: Dkt. No. 35
                                  11
                                                         Defendant.
                                  12
Northern District of California
 United States District Court




                                  13             Before the Court is Defendant Google’s motion to dismiss, transfer, or stay. Having

                                  14   considered the Parties’ papers, the Court GRANTS Defendant’s motion to stay.1

                                  15        I.         BACKGROUND

                                  16             Plaintiff (as part of the same putative class) has already litigated the claims asserted in this

                                  17   action. Plaintiff is represented by Ahdoot & Wolfson, PC and Carey Rodriguez Milian Gonya

                                  18   LLP (“AWCR”). More than four years ago, AWCR began filing a series of lawsuits alleging that

                                  19   Defendant violated the Illinois Biometric Information Privacy Act (“BIPA”) in connection with

                                  20   Google Photos service. In March 2016, AWCR filed two cases in the Northern District of

                                  21   Illinois—Rivera v. Google LLC, No. 1:16-cv-02714 and Weiss v. Google Inc., No. 1:16-cv-2870.

                                  22   Those cases were consolidated (the “Rivera Federal Action”). In the Rivera Federal Action, the

                                  23   plaintiffs alleged that Google Photos, a service that allows users to store and organize their digital

                                  24   photos, collected and stored their biometric data in violation of BIPA. Like Plaintiff, the Rivera

                                  25   plaintiffs sought to represent a class of persons “who had their biometric identifiers, including

                                  26
                                       1
                                  27    Pursuant to N.D. Cal. Civ. L.R. 7-1(b), this Court finds this motion suitable for consideration
                                       without oral argument.
                                  28   Case No.: 5:20-cv-00918-EJD
                                       ORDER GRANTING DEFENDANT’S MOTION TO STAY
                                                                                        1
                                           Case 5:20-cv-00918-EJD Document 47 Filed 07/22/20 Page 2 of 9




                                   1   scans of face geometry, collected, captured, received, or otherwise obtained by Google from

                                   2   photographs uploaded within the state of Illinois.” See Declaration of Sunita Bali in Support of

                                   3   Google LLC’s Motion to Dismiss (“Bali Decl.”), Ex. A, Dkt. 35-2 (comparing complaints). Also,

                                   4   like Plaintiff, the Rivera plaintiffs sought statutory damages, equitable relief, and attorneys’ fees

                                   5   and costs. Id.

                                   6           The Rivera Federal Action was extensively litigated. Google first moved to dismiss the

                                   7   Rivera Federal Action on statutory and constitutional grounds. In a 30-page opinion, the district

                                   8   court (Hon. Edmond E. Chang) denied Google’s motion to dismiss. Rivera v. Google Inc.

                                   9   (“Google I”), 238 F. Supp. 3d 1088 (N.D. Ill. 2017). The parties then embarked on 11 months of

                                  10   intensive fact discovery closely supervised by Judge Chang, which included more than 150 written

                                  11   discovery requests, the exchange of more than 300,000 pages of documents, and the depositions of

                                  12   multiple individuals and corporate representatives on highly technical topics related to the
Northern District of California
 United States District Court




                                  13   operation of Google Photos and the feasibility of limiting features by geographic region to comply

                                  14   with BIPA. See Bali Decl. ¶ 3. More than two years after the Rivera Federal Action was filed,

                                  15   fact discovery closed. Thereafter, on December 27, 2018, Judge Chang granted Defendant

                                  16   Google’s motion for summary judgment on the ground that the plaintiffs could not show they

                                  17   suffered an injury-in-fact sufficient to confer Article III standing. Rivera v. Google Inc. (“Google

                                  18   II”), 366 F. Supp. 3d 998 (N.D. Ill. 2018). The plaintiffs subsequently appealed Judge Chang’s

                                  19   Article III ruling to the Seventh Circuit Court of Appeals. Defendant Google cross-appealed,

                                  20   arguing that the case should be dismissed because plaintiffs failed to state a claim upon which

                                  21   relief could be granted. Both appeals remain pending. See Rivera v. Google LLC, No. 19-1182

                                  22   (7th Cir.).

                                  23           On May 24, 2019—just a few months after appealing Judge Chang’s decision to the

                                  24   Seventh Circuit—AWCR filed Rivera v. Google LLC, No. 2019-CH-00990 (Ill. Cir. Court, Cook

                                  25   Cty.) (the “Rivera State Action”) in Illinois state court. The named plaintiff in the Rivera State

                                  26   Action is the same as the Rivera Federal Action, and the claims alleged are the same. See Bali

                                  27   Decl., Ex. A. Due to the duplication, the Illinois court stayed the Rivera State Action. AWCR
                                  28   Case No.: 5:20-cv-00918-EJD
                                       ORDER GRANTING DEFENDANT’S MOTION TO STAY
                                                                       2
                                          Case 5:20-cv-00918-EJD Document 47 Filed 07/22/20 Page 3 of 9




                                   1   then filed another action in Illinois state court on September 26, 2019. See Azzano v. Google,

                                   2   LLC, No. 2019-CH-11153 (Ill. Cir. Court, Cook Cty.) (“Azzano”). While the named plaintiff is

                                   3   different, like the two Rivera actions, the Azzano action raises the same claims, based on the same

                                   4   subject matter, against the same defendant. Indeed, the Azzano plaintiffs are members of the

                                   5   putative class alleged in the Rivera Federal and State Actions. See Bali Decl., Ex. A. Azzano was

                                   6   deemed “related” and transferred to the judge presiding over the Rivera State Action, who again

                                   7   stayed the case. Both the Rivera State Action and Azzano remain stayed.

                                   8            Not long after their Illinois state court cases were stayed, AWCR filed the case at hand.

                                   9   Like the Rivera Federal Action, the Rivera State Action, and Azzano, this case asserts the same

                                  10   claims, based on the same facts, against the same defendant, and on behalf of the same putative

                                  11   class. Id.; see also id., Ex. B (redline document comparing the consolidated complaint in the

                                  12   Rivera Federal Action and the complaint in this case). Specifically, Plaintiff alleges that
Northern District of California
 United States District Court




                                  13   Defendant violated: (1) Section 14/15(b) of BIPA by collecting biometric identifiers and biometric

                                  14   information from photos uploaded by him and by others without first providing notice and

                                  15   obtaining consent and (2) Section 14/15(a) of BIPA by possessing biometric identifiers and

                                  16   biometric information and by failing to publish a written policy for destroying such information.

                                  17   See Class Action Complaint (“Compl.”) ¶¶ 29–35, 47–55. Based on these allegations, Plaintiff

                                  18   seeks to represent a class of persons who had their “biometric identifiers” obtained by Defendant

                                  19   from photographs uploaded within the state of Illinois. Id. ¶ 36.

                                  20            On June 18, 2020, Defendant filed a motion to dismiss, transfer, or stay the case based on

                                  21   the first-to-file rule. Notice of Motion and Motion to Dismiss, Transfer, or Alternatively Stay

                                  22   (“Mot”), Dkt. 35. Plaintiff filed its opposition on July 6, 2020. Plaintiff’s Opposition to Google’s

                                  23   Motion to Dismiss (“Opp.”), Dkt. 39. Thereafter, Defendant filed its reply on July 16, 2020.

                                  24   Reply in Support of Google’s Motion to Dismiss (“Reply”), Dkt. 45.

                                  25      II.      LEGAL STANDARD

                                  26            The first-to-file rule is a “generally recognized doctrine of federal comity which permits a

                                  27   district court to decline jurisdiction over an action when a complaint involving the same parties
                                  28   Case No.: 5:20-cv-00918-EJD
                                       ORDER GRANTING DEFENDANT’S MOTION TO STAY
                                                                       3
                                           Case 5:20-cv-00918-EJD Document 47 Filed 07/22/20 Page 4 of 9




                                   1   and issues has already been filed in another district.” Pacesetter Sys., Inc. v. Medtronic, Inc., 678

                                   2   F.2d 93, 94–95 (9th Cir. 1982). The rule is meant to “avoid placing an unnecessary burden on the

                                   3   federal judiciary, and to avoid the embarrassment of conflicting judgments,” and “should not be

                                   4   disregarded lightly.” Church of Scientology of Cal. v. U.S. Dep’t of Army, 611 F.2d 738, 750 (9th

                                   5   Cir. 1979), overruled on other grounds by Animal Legal Def. Fund v. U.S. Food & Drug Admin.,

                                   6   836 F.3d 987 (9th Cir. 2016). It provides that where substantially identical actions are proceeding

                                   7   in different courts, the court of the later-filed action should defer to the jurisdiction of the court of

                                   8   the first-filed action by either dismissing, staying, or transferring the later-filed suit.” SAES

                                   9   Getters S.p.A. v. Aeronex, In., 219 F. Supp. 2d 1081, 1089 (S.D. Cal. 2002). The rule reflects the

                                  10   common-sense proposition that “when two identical actions are filed in courts of concurrent

                                  11   jurisdiction, the court which first acquired jurisdiction should try the lawsuit.” Pacesetter Sys.,

                                  12   678 F.2d at 95; Halo Elecs., Inc. v. Bel Fuse Inc., 2008 WL 1991094, at *2 (N.D. Cal. May 5,
Northern District of California
 United States District Court




                                  13   2008).

                                  14       III.      DISCUSSION

                                  15                 A. Applicability of the First-to-File Rules

                                  16              Courts consider three factors in determining whether the first-to-file rule applies: (1) the

                                  17   chronology of the actions; (2) the similarity of the parties; and (3) the similarity of the issues. See

                                  18   Kohn Law Grp., Inc. v. Auto Parts Mfg. Miss., Inc., 787 F.3d 1237, 1240 (9th Cir. 2015). In this

                                  19   case, the factors weigh in favor of applying the first-to-file rule.

                                  20              First, Defendant correctly argues that the Rivera Federal (and State) actions were filed

                                  21   before this matter. MTD at 5–6. Plaintiff filed the Rivera Federal Action in March 2016. Four

                                  22   years later, Plaintiff filed this action. Hence, the Northern District of Illinois (and the Illinois state

                                  23   courts) had this matter first. See Gens v. SEZ Am., Inc., 2007 WL 832050, at *4 (N.D. Cal. Mar.

                                  24   19, 2007) (“Because [Plaintiff] brought his unfair competition claim in state court nine months

                                  25   before he first asserted it here, this Court will apply the first-to-file rule”).

                                  26              Second, Defendant again correctly argues that parties are sufficiently identical in the

                                  27   Rivera Federal Action and in this matter. MTD at 7. In each case, the defendant is Google and
                                  28   Case No.: 5:20-cv-00918-EJD
                                       ORDER GRANTING DEFENDANT’S MOTION TO STAY
                                                                       4
                                           Case 5:20-cv-00918-EJD Document 47 Filed 07/22/20 Page 5 of 9




                                   1   the putative classes are the same (which means the plaintiffs in each action are the same). See

                                   2   Pedro v. Millennium Prods., Inc., 2016 WL 3029681, at *3 (N.D. Cal. May 27, 2016) (“[T]he

                                   3   majority of district courts in the Ninth Circuit that have applied the first-to-file rule in the context

                                   4   of a class action have compared the putative classes rather than the named plaintiffs.”); see also

                                   5   Ford v. [24]7.ai, Inc., 2019 WL 570756, at *3 (N.D. Cal. Feb. 12, 2019) (“Courts in this district

                                   6   generally evaluate this factor by comparing the proposed putative classes rather than the individual

                                   7   class representatives.”), rev’d on other grounds by 2020 WL 4013927 (9th Cir. July 16, 2020).

                                   8   Here, the putative classes are identical: each includes people “who had their biometric identifiers,

                                   9   including scans of face geometry, collected, captured, received, or otherwise obtained by Google

                                  10   from photographs uploaded within the state of Illinois.” Compl. ¶ 36; see also Bali Decl., Ex. A.

                                  11   Accordingly, the parties are sufficiently identical.

                                  12           Third, the issues to be decided are identical. In both actions, members of the same putative
Northern District of California
 United States District Court




                                  13   class are bringing the same BIPA claims, against the same defendant, based on the same facts,

                                  14   seeking the same relief. Bali Decl., Ex. A. Thus, the issues presented in each action are similar.

                                  15               B. No Exceptions Apply to Remove this Matter from the First-to-File Rule

                                  16                   1. Subject-Matter Jurisdiction

                                  17           Plaintiff argues that even while the above factors are met, the first-to-file rule is

                                  18   inapplicable because courts in the Seventh Circuit (the place where the case was first-filed) lack

                                  19   subject-matter jurisdiction over part of Plaintiff’s claims as pled. Opp. at 5–8. In order to clarify

                                  20   this argument, the Court briefly compares Seventh and Ninth Circuit BIPA law.

                                  21           In Bryant v. Compass Group USA, Inc., the Seventh Circuit held that a plaintiff has

                                  22   standing to bring a claim under § 15(b) of BIPA, but not under § 15(a) of BIPA. 958 F.3d 617

                                  23   (7th Cir. 2020). After taking the case en banc, the court clarified that its dismissal was “limited to

                                  24   the theory [the plaintiff] invoked.” Id. at 626. Under Bryant, a plaintiff may have standing to

                                  25   pursue a § 15(a) claim as long as they allege that the defendant (1) failed to publish a public

                                  26   retention and deletion policy and (2) failed to comply with BIPA’s “established retention schedule

                                  27   and destruction guidelines.” Id. (the plaintiff in Bryant [like Molander] alleged the first, but not
                                  28   Case No.: 5:20-cv-00918-EJD
                                       ORDER GRANTING DEFENDANT’S MOTION TO STAY
                                                                       5
                                           Case 5:20-cv-00918-EJD Document 47 Filed 07/22/20 Page 6 of 9




                                   1   the second). In contrast, the Ninth Circuit has held that violations of § 15(a) are sufficiently

                                   2   concrete to satisfy the injury in fact requirement and has found Article III standing on that basis.

                                   3   Patel v. Facebook, Inc., 932 F.3d 1264, 1274 (9th Cir. 2019). Importantly, in Patel, the court did

                                   4   not address whether the injury was sufficiently particularized. Id. at 1271 n.5; see also Cothron v.

                                   5   White Castle Sys., Inc., 2020 WL 3250706, at *3 n.2 (N.D. Ill. June 16, 2020) (“In reaching [the

                                   6   conclusion that the plaintiffs alleged a concrete injury-in-fact], the court explicitly did not consider

                                   7   whether the injury was sufficiently particularized.”).

                                   8          “Although the first-to-file rule guides the district court’s exercise of discretion in handling

                                   9   related cases, the requirements of [28 U.S.C.] § 1404(a) cabin the exercise of that discretion.” In

                                  10   re Bozic, 888 F.3d 1048, 1054 (9th Cir. 2018); see also 28 U.S.C. § 1404(a) (“[A] district court

                                  11   may transfer any civil action to any other district or division where it might have been

                                  12   brought . . . .” (emphasis added)). Further, courts should not outright dismiss a second-filed action
Northern District of California
 United States District Court




                                  13   if jurisdictional uncertainty over the second-filed action exists. Alltrade, Inc. v. Uniweld Prods.,

                                  14   Inc., 946 F.2d 622, 628–29 (9th Cir. 1991). In Plaintiff’s view, because his § 15(a) claim (as

                                  15   plead) cannot be brought in the Seventh Circuit, the first-to-file rule is inapplicable. Opp. at 7.

                                  16          There is a problem with Plaintiff’s argument.2 There is nothing preventing the Rivera

                                  17   plaintiffs from amending their § 15(a) claim to accord with Bryant. Defendant has offered to

                                  18   stipulate to remand the Rivera appeal to allow Judge Chang to reconsider his ruling in light of the

                                  19   recent Seventh Circuit caselaw addressing standing under BIPA. During this stipulated remand,

                                  20   the Rivera plaintiffs could amend their complaint. Additionally, Patel’s scope is unclear—it is

                                  21   still possible that the Ninth Circuit could find, like the Bryant court, that § 15(a) violation based

                                  22   only on a company’s failure to publish a deletion policy is too generalized an injury to confer

                                  23   standing. See Cothron, 2020 WL 3250706, at *3 n.2. Accordingly, the potential lack of subject-

                                  24
                                       2
                                  25     Defendant raises a second problem in its reply brief. Defendant argues that In re Bozic does not
                                       require the other forum to have subject-matter jurisdiction. Reply at 5; but see Sporn v.
                                  26   TransUnion Interactive, Inc., 2019 WL 151575, at *6 (N.D. Cal. Jan. 10, 2019) (“The transferee
                                       court meets this requirement if: (1) it would have subject-matter jurisdiction; (2) defendants would
                                  27   be subject to personal jurisdiction; and (3) venue would be proper.”). The Court need not resolve
                                       this dispute and so it does not address Defendant’s subject-matter jurisdiction argument.
                                  28   Case No.: 5:20-cv-00918-EJD
                                       ORDER GRANTING DEFENDANT’S MOTION TO STAY
                                                                                          6
                                           Case 5:20-cv-00918-EJD Document 47 Filed 07/22/20 Page 7 of 9




                                   1   matter jurisdiction does not present cause to avoid the first-to-file rule.

                                   2                     2. Applicability of the First-to-File Rule to Case on Appeal

                                   3             Plaintiff next argues that the first-to-file rule should not apply because the first-filed case

                                   4   (the Rivera Federal Action) was dismissed. Opp. at 8–9. Courts often apply the first-to-file rule

                                   5   where, as here, the first-filed case has been dismissed and is pending on appeal and the appeal may

                                   6   resolve the very questions raised in the later-filed case (like whether BIPA applies to photos and

                                   7   information derived from photos and whether Plaintiff has standing to sue). See, e.g., Univ. of

                                   8   Pittsburgh of Commonwealth Sys. of Higher Educ. v. Varian Med. Sys., Inc., 2008 WL 4279704,

                                   9   at *3 (N.D. Cal. Sept. 16, 2008) (“If UPitt prevails on its appeal and the dismissal is reversed,

                                  10   substantially identical claims will be pending simultaneously in the Northern District of California

                                  11   and the Western District of Pennsylvania, with all the attendant risks of duplicative proceedings

                                  12   and conflicting rulings.”).
Northern District of California
 United States District Court




                                  13             The cases cited by Plaintiff are unpersuasive; they bear little or no resemblance to this

                                  14   case. For instance, in ASUSTeK Computer Inc. v. AFTG-TG LLC, where this Court declined to

                                  15   stay the case pending a related appeal, the first-filed action was dismissed just four months (on

                                  16   personal jurisdiction grounds) after it was filed. Staying the case did not serve the principles of

                                  17   “judicial efficiency, judicial comity, and sound judicial administration” because the outcome of

                                  18   the appeal, which addressed only the plaintiff’s contacts with the forum, would have had little

                                  19   impact on the latter-filed case. 2011 WL 6845791, at *2 (N.D. Cal. Dec. 29, 2011). Here, in

                                  20   contrast, failure to apply the first-to-file rule would squander the four years of earlier litigation and

                                  21   would force this Court to duplicate Judge Chang’s work, all while risking conflicting judgments.

                                  22   The principles behind first-to-file thus counsel towards either dismissing, transferring, or staying

                                  23   the case at hand. See Carrera v. First Am. Home Buyers Prot. Co., 2012 WL 13012698, at *3

                                  24   (C.D. Cal. Jan. 24, 2012) (“[T]he same policy concerns for avoiding duplicative litigation and

                                  25   comity exist when a similar matter is pending in a federal district court and a federal court of

                                  26   appeals in a different circuit.”). It is thus of no consequence that the Rivera Federal Action is on

                                  27   appeal.
                                  28   Case No.: 5:20-cv-00918-EJD
                                       ORDER GRANTING DEFENDANT’S MOTION TO STAY
                                                                       7
                                           Case 5:20-cv-00918-EJD Document 47 Filed 07/22/20 Page 8 of 9




                                   1                   3. Forum Selection Clause3

                                   2           Finally, Plaintiff argues that Defendant’s forum selection clause applies and prevents the

                                   3   Court from using the first-to-file rule. The Court disagrees. The cases on which Plaintiff relies

                                   4   are easily differentiated from the case at hand. Each case involved attempts by a party to

                                   5   circumvent a forum selection clause by filing first in another district. See, e.g., Universal

                                   6   Operations Risk Mgmt., LLC v. Glob. Rescue LLC, 2012 WL 2792444, at *6 (N.D. Cal. July 9,

                                   7   2012) (declining to apply first-to-file rule where the proponent of the rule brought the first-filed

                                   8   case in an improper jurisdiction because doing so “would encourage parties to rush to the

                                   9   courthouse to file lawsuits for the purpose of circumventing their agreed-upon promises” and

                                  10   “sanction forum shopping”); see also E. & J. Gallo Winery v. Andina Licores S.A., 446 F.3d 984,

                                  11   994 (9th Cir. 2006) (same). As noted, Defendant did not bring this action. Hence, this is not a

                                  12   situation where a party is attempting to avoid a forum-selection clause by first-filing an action in a
Northern District of California
 United States District Court




                                  13   “more favorable” district.

                                  14           Moreover, unlike the cases on which Plaintiff relies, the first-filed case (i.e., the Rivera

                                  15   Federal Action) has been extensively litigated. The very purposes behind the first-to-file rule are

                                  16   thus at their height. Accordingly, the forum selection clause does not prevent this Court from

                                  17   exercising its discretion to stay this case pursuant to the first-to-file rule.

                                  18               C. Staying the Case is the Appropriate Remedy

                                  19           Dismissal is proper where the court of first filing provides adequate remedies. Alltrade,

                                  20   946 F.2d at 627–28. If there are concerns regarding the availability of remedies in the court of

                                  21   first filing, or regarding its jurisdiction over claims which might implicate a statute of limitations

                                  22   if dismissed by that court, or if that court is preparing to transfer its matter to the court of second

                                  23
                                  24   3
                                         Plaintiff also accuses Defendant of “forum shopping” by trying to have this suit dismissed on
                                  25   first-to-file grounds. This is peculiar. Defendant did not file this second action and Defendant has
                                       already extensively litigated this action. It thus makes sense that Defendant wants to use the first-
                                  26   to-file rule to avoid duplicative litigation and potential incongruent outcomes, which could expose
                                       Defendant to increased liability. See Cardoza v. T-Mobile USA Inc., 2009 WL 723843, at *3
                                  27   (N.D. Cal. Mar. 18, 2009) (“T-Mobile is the defendant in both this action and [an earlier case], so
                                       the Court has trouble understanding how T-Mobile could be accused of forum shopping.”).
                                  28   Case No.: 5:20-cv-00918-EJD
                                       ORDER GRANTING DEFENDANT’S MOTION TO STAY
                                                                                           8
                                          Case 5:20-cv-00918-EJD Document 47 Filed 07/22/20 Page 9 of 9




                                   1   filing, then the court of second filing should consider a stay. Id. at 627–29. As noted, it could be

                                   2   possible for Plaintiff to obtain standing on his § 15(a) claim in N.D. Illinois. However, out of an

                                   3   abundance of caution, the Court will STAY this action pending the resolution of the Rivera

                                   4   Federal Action. It seems likely that the results of the Rivera appeal and its resolution on remand

                                   5   (either stipulated to or following appellate relief) will resolve many of the issues in this action.

                                   6   Hence, in the interests of judicial comity, a stay is appropriate.

                                   7      IV.      CONCLUSION

                                   8            For the above reasons, the case is STAYED pending resolution of the Rivera Federal

                                   9   Action. The Parties shall file a joint statement every six months updating the Court on the

                                  10   progress of the case. The Clerk shall administratively close the file.

                                  11            IT IS SO ORDERED.

                                  12   Dated: July 22, 2020
Northern District of California
 United States District Court




                                  13                                                     ______________________________________
                                                                                         EDWARD J. DAVILA
                                  14                                                     United States District Judge
                                  15
                                  16
                                  17
                                  18
                                  19
                                  20
                                  21
                                  22
                                  23
                                  24

                                  25
                                  26

                                  27
                                  28   Case No.: 5:20-cv-00918-EJD
                                       ORDER GRANTING DEFENDANT’S MOTION TO STAY
                                                                       9
